Citation Nr: 0004867	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  99-19 169	)	DATE
	)
	)




THE ISSUE

Eligibility for payment of attorney fees resulting from a RO 
rating decision of May 4, 1999, which effectuated a November 
25, 1998, Board decision granting service connection for 
degenerative disc disease of the lumbar spine.






ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1959 to 
March 1962.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) relating to claims by the veteran 
for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on January 22, 1997.

The RO notified both the veteran and his attorney by letter 
on August 18, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  
The attorney responded by letter dated September 29, 1999.


FINDINGS OF FACT

1.  A Board decision in November 1996 determined that the 
veteran had not submitted new and material evidence in order 
to reopen a claim of service connection for a back 
disability. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, C. B. S., was retained with respect to the 
veteran's case in January 1997 

4. In a fee agreement dated in September 1998, the attorney 
agreed to represent the veteran before VA;  the September 
1998 fee agreement specifies that the attorney fee for 
representing the veteran before VA shall consist of a 
contingent fee equal to 20 percent of past-due benefits 
awarded to the veteran, but no more, to be paid to the 
attorney directly by VA from past-due benefits.

5.  The claimant has rendered legal services before the VA 
involving the veteran's VA claim for entitlement to service 
connection for a low back disability.

6.  Past-due benefits are available to the veteran as a 
result of a May 4, 1999, RO decision, which effectuated a 
November 25, 1998 Board decision granting service connection 
for the veteran's back disability; in the RO decision of May 
4, 1999, a 40 percent disability rating effective January 28, 
1992, was assigned for the veteran's degenerative disc 
disease of the lumbar spine. 


CONCLUSION OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for service 
connection for a low back disability.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).

2.  The fee specified in the September 1998 agreement as 
being payable directly to the claimant in the amount of 
20 percent of past-due benefits awarded to the veteran is 
presumed to be reasonable and may be paid from past-due 
benefits created by favorable adjudication of the claim for 
service connection for a low back disability, resulting in 
the assignment of a 40 percent rating effective January 28, 
1992.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(f),(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  


Eligibility to receive attorney fees stemming from the RO's 
May 4, 1999 rating decision, which effectuated a November 25, 
1998, Board decision (which granted service connection for 
degenerative disc disease of the lumbar spine) and assigned a 
40 percent disability rating. 

On November 1, 1996, the Board determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of entitlement to service connection for a 
back condition.  The Board's action constituted a final 
denial of his underlying claim.  The Notice of Disagreement 
which preceded such Board decision was received by the RO 
after November 18, 1988.  In January 1997, the veteran 
retained the attorney, which was within one year of the 
November 1996 Board decision.  Therefore, the three statutory 
and regulatory criteria necessary for the attorney to charge 
a fee for his services have been met.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  

The veteran and the attorney signed a fee agreements in 
September 1998.  The September 1998 fee agreement provides 
for the attorney's representation of the veteran in this case 
before the Board and the RO.  A review of the September 1998 
attorney fee agreement shows that it allows for payment of 20 
percent of the total amount of past-due benefits awarded in 
the veteran's claim, but no more.  Therefore the September 
1998 attorney fee agreement satisfies the criteria pursuant 
to 38 U.S.C.A. § 5904 (d) and 38 C.F.R. § 20.609 (f).

The record shows that the attorney, C. B. S., rendered legal 
services on the veteran's behalf after the Board's November 
1996 denial.  The veteran thereafter appealed his claim to 
the Court.  In July 1998, the Court vacated and remanded the 
Board's determination that new and material evidence had not 
been submitted in order to reopen a claim of entitlement to 
service connection for a back condition. 

By decision dated November 25, 1998, the Board reopened the 
veteran's claim and then granted service connection for 
degenerative disc disease of the lumbosacral spine.  
Thereafter, by decision dated May 4, 1999, the RO effectuated 
the Board's decision and assigned a 40 percent disability 
rating effective January 28, 1992.  Thus, attorney fees are 
payable from past-due benefits stemming from this award.  The 
amount payable to the attorney will be discussed below.


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in the 
notification letter of August 18, 1999.  As described below, 
the amount payable as attorney fees following the RO's May 
1999 rating decision will have to be revised.  

Since the granting of entitlement to service connection for a 
low back disability and assignment of a 40 percent rating was 
made effective from January 28, 1992, compensation based on 
this rating is payable to the appellant from February 1, 
1992, since this is the first day of the following month.  38 
U.S.C.A. § 5111 (West 1991).  In its calculation of past-due 
benefits, the RO correctly chose February 1, 1992, as the 
effective date for the beginning of payment of benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the grant of entitlement to service connection for 
a low back disability must also comply with the provisions of 
38 C.F.R. § 20.609(h)(3) (1999), which states that the 
termination date of the period of past-due benefits for 
attorney fee purposes is the date of the award, not the last 
day of the month of the award.  In this instance, the RO 
rating action granting entitlement to service connection for 
a low back disability took place on May 4, 1999.  The 
regulation specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the regulation, the period of past-due 
benefits from the granting of entitlement to service 
connection for a low back disability for attorney fee 
purposes extends from February 1, 1992, through May 4, 1999.  
The RO seems to have chosen July 31, 1999, as the termination 
date of the period of past-due benefits for attorney fee 
purposes.  Therefore, the RO should recalculate its figures 
accordingly using May 4, 1999, as the termination date. 


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before the VA is established.  The attorney 
should be paid 20 percent of past-due benefits awarded the 
veteran for the grant of service connection for a back 
disability for the period from February 1, 1992, to May 4, 
1999.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


